CENTURY CAPITAL MANAGEMENT TRUST POWER OF ATTORNEY The undersigned does hereby constitute and appoint Alexander L. Thorndike as his true and lawful attorney and agent, with full powers of substitution or re-substitution, to do any and all acts and things and to execute any and all instruments, in his name and in the capacities indicated below, which said attorney and agent may deem necessary or advisable or which may be required to enable Century Capital Management Trust (the “Registrant”) to comply with the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended (the “1940 Act”), and any rules, regulations or requirements of the Securities and Exchange Commission in respect thereto, including specifically, but without limiting the generality of the foregoing, the power and authority to sign in the name and on behalf of the undersigned as a Trustee of the Registrant each such Registration Statement and any and all such amendments filed with the Securities and Exchange Commission under the 1933 Act and/or the 1940 Act, and any other instruments or documents related thereto, and the undersigned does hereby ratify and confirm all that said attorney and agent shall do or cause to be done by virtue hereof. /s/ William Gray William Gray, Trustee Dated:December 17, 2013 CENTURY CAPITAL MANAGEMENT TRUST POWER OF ATTORNEY The undersigned does hereby constitute and appoint Alexander L. Thorndike as his true and lawful attorney and agent, with full powers of substitution or re-substitution, to do any and all acts and things and to execute any and all instruments, in his name and in the capacities indicated below, which said attorney and agent may deem necessary or advisable or which may be required to enable Century Capital Management Trust (the “Registrant”) to comply with the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended (the “1940 Act”), and any rules, regulations or requirements of the Securities and Exchange Commission in respect thereto, including specifically, but without limiting the generality of the foregoing, the power and authority to sign in the name and on behalf of the undersigned as a Trustee of the Registrant each such Registration Statement and any and all such amendments filed with the Securities and Exchange Commission under the 1933 Act and/or the 1940 Act, and any other instruments or documents related thereto, and the undersigned does hereby ratify and confirm all that said attorney and agent shall do or cause to be done by virtue hereof. /s/ Stephen W. Kidder Stephen W. Kidder, Trustee Dated:December 17, 2013 CENTURY CAPITAL MANAGEMENT TRUST POWER OF ATTORNEY The undersigned does hereby constitute and appoint Alexander L. Thorndike as his true and lawful attorney and agent, with full powers of substitution or re-substitution, to do any and all acts and things and to execute any and all instruments, in his name and in the capacities indicated below, which said attorney and agent may deem necessary or advisable or which may be required to enable Century Capital Management Trust (the “Registrant”) to comply with the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended (the “1940 Act”), and any rules, regulations or requirements of the Securities and Exchange Commission in respect thereto, including specifically, but without limiting the generality of the foregoing, the power and authority to sign in the name and on behalf of the undersigned as a Trustee of the Registrant each such Registration Statement and any and all such amendments filed with the Securities and Exchange Commission under the 1933 Act and/or the 1940 Act, and any other instruments or documents related thereto, and the undersigned does hereby ratify and confirm all that said attorney and agent shall do or cause to be done by virtue hereof. /s/ Jerry S. Rosenbloom Jerry S. Rosenbloom, Trustee Dated:December 17, 2013 CENTURY CAPITAL MANAGEMENT TRUST POWER OF ATTORNEY The undersigned does hereby constitute and appoint Alexander L. Thorndike as his true and lawful attorney and agent, with full powers of substitution or re-substitution, to do any and all acts and things and to execute any and all instruments, in his name and in the capacities indicated below, which said attorney and agent may deem necessary or advisable or which may be required to enable Century Capital Management Trust (the “Registrant”) to comply with the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended (the “1940 Act”), and any rules, regulations or requirements of the Securities and Exchange Commission in respect thereto, including specifically, but without limiting the generality of the foregoing, the power and authority to sign in the name and on behalf of the undersigned as a Trustee of the Registrant each such Registration Statement and any and all such amendments filed with the Securities and Exchange Commission under the 1933 Act and/or the 1940 Act, and any other instruments or documents related thereto, and the undersigned does hereby ratify and confirm all that said attorney and agent shall do or cause to be done by virtue hereof. /s/ David D. Tripple David D. Tripple, Trustee Dated:December 17, 2013 CENTURY CAPITAL MANAGEMENT TRUST POWER OF ATTORNEY The undersigned does hereby constitute and appoint Alexander L. Thorndike as her true and lawful attorney and agent, with full powers of substitution or re-substitution, to do any and all acts and things and to execute any and all instruments, in her name and in the capacities indicated below, which said attorney and agent may deem necessary or advisable or which may be required to enable Century Capital Management Trust (the “Registrant”) to comply with the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended (the “1940 Act”), and any rules, regulations or requirements of the Securities and Exchange Commission in respect thereto, including specifically, but without limiting the generality of the foregoing, the power and authority to sign in the name and on behalf of the undersigned as a Trustee of the Registrant each such Registration Statement and any and all such amendments filed with the Securities and Exchange Commission under the 1933 Act and/or the 1940 Act, and any other instruments or documents related thereto, and the undersigned does hereby ratify and confirm all that said attorney and agent shall do or cause to be done by virtue hereof. /s/ Laura A. Johnson Laura A. Johnson, Trustee Dated:December 17, 2013 CENTURY CAPITAL MANAGEMENT TRUST POWER OF ATTORNEY The undersigned does hereby constitute and appoint Alexander L. Thorndike as her true and lawful attorney and agent, with full powers of substitution or re-substitution, to do any and all acts and things and to execute any and all instruments, in her name and in the capacities indicated below, which said attorney and agent may deem necessary or advisable or which may be required to enable Century Capital Management Trust (the “Registrant”) to comply with the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended (the “1940 Act”), and any rules, regulations or requirements of the Securities and Exchange Commission in respect thereto, including specifically, but without limiting the generality of the foregoing, the power and authority to sign in the name and on behalf of the undersigned as a Trustee of the Registrant each such Registration Statement and any and all such amendments filed with the Securities and Exchange Commission under the 1933 Act and/or the 1940 Act, and any other instruments or documents related thereto, and the undersigned does hereby ratify and confirm all that said attorney and agent shall do or cause to be done by virtue hereof. /s/ Ellen M. Zane Ellen M. Zane, Trustee Dated:December 17, 2013
